      Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 1 of 16



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

SALLY DRAKE, et al.,

      Plaintiff,

v.                                             Civil Action No. 1:19-cv-11876-FDS

TUFTS ASSOCIATED HEALTH
MAINTENANCE ORGANIZATION, INC. AND
TUFTS HEALTH PUBLIC PLANS, INC.,

      Defendants.


PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR STEP-ONE NOTICE
            PURSUANT TO THE FAIR LABOR STANDARDS ACT
              (Leave to File Excess Pages Granted January 31, 2020)


TRAVIS M. HEDGPETH (TX Bar No. 24074386)   JACK SIEGEL (TX Bar No. 24070621)
The Hedgpeth Law Firm, Pc                  Siegel Law Group PLLC
3050 Post Oak Blvd., Suite 510             4925 Greenville, Suite 600
Houston, Texas 77056                       Dallas, Texas 75206
travis@hedgpethlaw.com                     jack@siegellawgroup.biz
P: (281) 572-0727                          P: (214) 790-4454



DOUGLAS M. WERMAN (IL BAR NO. 6204740)     Edward F. Haber (BBO# 215620)
MAUREEN A. SALAS (IL BAR NO. 6289000)      Adam M. Stewart (BBO# 661090)
SARAH J. ARENDT (IL BAR NO. 6308501)       Patrick J. Vallely (BBO#663866)
Werman Salas P.C.                          SHAPIRO HABER & URMY LLP
77 West Washington St, Suite 1402          Seaport East, Two Seaport Lane
Chicago, Illinois 60602                    Boston, MA 02210
dwerman@flsalaw.com                        Telephone: (617) 439-3939
msalas@flsalaw.com                         Facsimile: (617) 439-0134
sarendt@flsalaw.com                        ehaber@shulaw.com
P: (312) 419-1008                          astewart@shulaw.com
                                           pvallely@shulaw.com
           Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 2 of 16



I.        INTRODUCTION

          This is a straight-forward misclassification case that asks whether persons who performed

utilization review job duties pursuant to Defendants’ procedures and guidelines are entitled to

overtime pay. Here, the Court need only answer one question: Whether Plaintiffs have made a

“minimal” showing that they and other potential plaintiffs were subjected to the same policies or

practices that are alleged to violate the FLSA. Because the evidence submitted by Plaintiffs—including

three declarations, Defendants’ job descriptions, and Defendants’ written Utilization Management

Policy (“UM Policy”)—shows that Plaintiffs (1) performed the same or similar job duties; (2) worked

one or more workweeks in excess of 40 hours; and (3) were subject to the same compensation policy

that paid them a salary with no overtime pay, the Court should grant Plaintiffs’ Motion for Step-One

Notice.

          A.     Defendants Are Not Entitled to Pre-Notice Discovery Nor Should They be
                 Permitted to Move for Summary Judgment Before Notice is Issued and
                 Putative Opt-in Plaintiffs Have a Chance to Join the Action.

          Defendants argue that granting step-one notice before the Parties engage in discovery and

brief summary judgment would be “inefficient.”1 But this argument is inconsistent with the well-

established FLSA notice procedures widely adopted in the First Circuit. The majority of district courts

in this Circuit have adopted the two-step approach to granting conditional certification and issuing

notice pursuant to 29 U.S.C. § 216(b).2 The first step of the two-step process occurs prior to discovery,

when the court determines whether plaintiffs and the putative opt-in plaintiffs are “similarly situated”

based only the pleadings and affidavits submitted.3 Requiring Plaintiffs to take discovery on the job

duties of putative opt-in plaintiffs before issuing notice would unduly prejudice the putative opt-in

plaintiffs because, unlike Rule 23 class members, the statute of limitations continues to run on the


1 Resp., p. 16.
2
  Trezvant v. Fid. Employer Servs. Corp., 434 F. Supp. 2d 40, 43 (D. Mass. 2006).
3 Id.




                                                         1
          Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 3 of 16



claims of putative opt-ins until they affirmatively join the litigation by filing a consent form with the

Court.4 Courts in this Circuit and throughout the country routinely reject efforts by defendants to

inject delay into the notice process through pre-notice discovery.5


        Nor would any efficiencies be gained by briefing summary judgment on Plaintiffs’ claim that

putative opt-ins are similarly situated or on Defendants’ affirmative defenses before issuing step-one

notice. The discovery required to respond to a summary judgment motion would be extensive,

encompassing both written and oral discovery including the depositions of managers, a Rule 30(b)(6)

deposition, and ESI discovery. And if Defendants’ motion for summary judgment was denied,

discovery would need to be largely duplicated for the opt-in plaintiffs who subsequently join the

litigation after notice is issued. Additionally, allowing Defendants to move for summary judgment at

this stage would be inequitable because under the one-way intervention doctrine, Plaintiffs would be

precluded from filing their own cross-motion for summary judgment due to the state law class action

claims in the Complaint.6


4 Id. at 42, n.1.
5 Prescott v. Prudential Ins. Co., 729 F. Supp. 2d 357, 366 (D. Me. 2010) (“The prejudice to [plaintiff] of skipping
the notice stage could be significant, while prejudice to [defendant] is minimal since it is able to move for
decertification at the close of discovery.”); Wise v. Patriot Resorts Corp., No. 04-30091-MAP, 2006 WL 6110885,
at *2 (D. Mass. Feb. 15, 2006) (“Plaintiffs are manifestly entitled to take the first step of the two-step process
toward obtaining approval to proceed with their collective action under the FLSA.”); Pettenato v. Beacon Health
Options, Inc., No. 19-CV-1646 (JPO) (BCM), Dkt. No. 45, (S.D.N.Y. July 8, 2019) (denying defendants’ motion
to take discovery and brief summary judgment on the professional exemption affirmative defense before
considering plaintiff’s step-one motion for conditional certification); Florence v. Deli Mgmt., Inc., No. 1:18-cv-
4303-SCJ, 2018 WL 7474860, at *1 (N.D. Ga. Dec. 18, 2018) (denying defendant’s request to take
precertification discovery and delay briefing on conditional certification as antithetical to the FLSA’s notice
objectives); Mantooth v. Optimal Energy Res., Inc., No. 1:18-cv-094, 2018 U.S. Dist. LEXIS 175394, at *3-4
(D.N.D. Oct. 11, 2018) (“Pre-conditional certification discovery is simply unnecessary. Courts are to rely on
the pleadings and any affidavits submitted by the Plaintiff to determine whether to grant conditional
certification.”); Joaquin v. Hinojosa, 219 F. Supp. 3d 582, 587 (W.D. Tex. 2016) (denying defendants’ motion to
compel pre-notice depositions and rejecting defendants’ argument that depositions “may short-circuit and
prevent the need for any conditional certification.”).
6 See Tardiff v. Knox County, 567 F. Supp. 2d 201, 212, n. 14 (D. Me. 2008) (“A principal goal of the 1966

Amendments to Fed. R. Civ. P. 23 was to limit the availability for one-way intervention by ‘assuring that
members of the class would be identified before trial on the merits and would be bound by all subsequent
orders and judgments’ through the timing requirement of Rule 23(c)(1) for class certification and the notice
and opt-out requirements of Rule 23(c)(2).”).


                                                         2
          Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 4 of 16



        Defendants cite the Second Circuit’s decision in Isett in support of their argument that

issuing notice now would create “procedural complexity and confusion” among opt-in plaintiffs

if their claims were later dismissed.7 But the appeal in Isett arose under a very different procedural

posture. In Isett, the district court denied the plaintiff’s motion for conditional certification without

prejudice and instead granted Defendant’s motion for summary judgment with respect to the

plaintiff only, while granting the Parties’ stipulation to dismiss the claims of opt-in plaintiffs who

had joined the case prior to conditional certification without prejudice.8 The Court here can avoid

the “confusion” Defendants fear by simply following the standard two-step procedure for

conditional certification adopted by courts in the First Circuit. Defendants also argue that

Plaintiffs’ motion should not be granted because there is a risk that the conditionally certified class

could be decertified at step-two.9 But under this logic, which subverts the entire two-step

certification process, no collective could ever be certified because of the risk of decertification at

step two. The Court should grant Plaintiffs’ Motion for Step-One Notice and resolve any issues

of fact at step two, after the Parties have engaged in discovery.

        B.       Defendants’ Declarations And Affirmative Defenses Do Not Preclude
                 Conditional Certification Because the Court Does Not Resolve Factual
                 Disputes or Make Credibility Determinations at This Stage

        Defendants spend a large portion of their Response summarizing declarations that they

collected from seven current employees to support alleged “variations” in URE job duties.10

Significantly however, at this stage “the court does not resolve factual disputes, decide substantive

issues going to the ultimate merits, or make credibility determinations.”11 As the District of Wisconsin


7
  Isett v. Aetna Life Ins. Co., No. 18-3271-CV, 2020 WL 201682 (2d Cir. Jan. 14, 2020); Resp., p. 16.
8
  Isett v. Aetna Life Ins. Co., No. 3:14-CV01698, Dkt. No. 112 (D. Conn. Sept. 29, 2016); Id., Dkt. No. 206 (D.
Conn. Nov. 8, 2018).
9 Resp., pp. 16-17.
10 Resp., p. 4-13.
11 Roy v. FedEx Ground Package Sys., Inc., 353 F. Supp. 3d 43, 67 (D. Mass. 2018) (quoting Montoya v. CRST

Expedited, Inc., 311 F.Supp.3d 411, 420 (D. Mass. 2018).


                                                      3
          Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 5 of 16



explained in granting notice to a nationwide group of call center and in-patient nurses, it is only at step

two—after the close of discovery—that a court assesses the merits under a stricter standard:

        If the differences between the different nurse’s positions prove so significant that their
        claims cannot be decided as a class, Humana may ask the Court to decertify the class
        or the class may be divided into subclasses. Witteman v. Wisconsin Bell, Inc., 09–CV–440–
        VIS, 2010 WL 446033, at *3 (W.D. Wis. Feb. 2, 2010). However, such a determination
        is better suited to the second stage.12



        Defendants’ declarations of current employees submitted in opposition to Plaintiffs’ motion,

commonly referred to as “happy camper” declarations, have been rejected by district courts

throughout the country as both unreliable—given the inherent risk that the declarations were secured

through coercion—and premature.13 “To the extent that Defendants’ affidavits controvert the

Plaintiffs’ affidavits, the Court may not act as a factfinder in resolving a motion for conditional

certification.”14

        Likewise, courts in the First Circuit do not consider “the various defenses available to

defendant which appear to be individual to each plaintiff” until the step two, decertification stage.15

And Courts in this District and others also reject attempts by employers who, like Defendants here,


12 Schroeder v. Humana Inc., No. 12-C-0137, 2012 WL 5931886, at *8 (E.D. Wis. Nov. 27, 2012).
13 Spencer v. Macado’s, Inc., No. 6:18-cv-00005, 2019 WL 4739691, at *4 (W.D. Va. Sept. 27, 2019) (“Plaintiffs
correctly note that such ‘happy camper’ declarations are generally entitled to little or no weight at this [step one]
stage, given the risk that the employer secured such declarations through explicit or implicit coercion.”); Abner
v. Convergys Corp., No. 1:18-cv-442, 2019 WL 1573201, at *5 (S.D. Ohio, Apr. 11, 2019) (declining to consider
affidavits submitted by defendant by current employees in opposition to motion for step one notice) citing Fitch
v. Carey Counseling Ctr., Inc., No. 1:17-cv-01066-JDB-egb, 2018 WL 4945243, at *3 (W.D. Tenn. Jan. 10, 2018)
(“The ‘happy camper’ defense has been soundly rejected at this notice stage.”); Goodman v. Burlington Coat Factory,
No. 11-4395 (JHR), 2012 WL 5944000, at *6 (D.N.J. Nov. 20, 2012) (declining to consider 38 declarations from
defendants’ current employees submitted to show individual differences among job duties because addressing
the merits at the notice stage is premature).
14
   Levecque v. Argo Mktg Grp., Inc., 2015 WL 3672647, at *16 (D. Me. June 12, 2015) citing Trezvant, 434 F.
Supp. 2d at 43 (D. Mass. 2006) (at step one stage, courts do not “make any findings of fact with respect to
contradictory evidence presented by the parties or make any credibility determinations with respect to the
evidence presented.”)(internal citations omitted).
15 Pineda v. Skinner Servs., Inc., No. CV 16-12217-FDS, 2019 WL 3754015, at *4 (D. Mass. Aug. 8, 2019) citing

Trezvant, 434 F. Supp. 2d at 45 (D. Mass. 2006).


                                                         4
           Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 6 of 16



raise the specter of alleged “individualized” exemptions at the step one stage.16 Defendants raise one

of these alleged exemption defenses—the highly-compensated employee exemption—for the very

first time in their Response brief.17 Because Defendants did not plead this exemption as an affirmative

defense in their Answer, they have waived it and should not be allowed to raise it as an alleged barrier

to conditional certification.18

         “Defendants will be free to challenge the accuracy of the picture presented by Plaintiffs, but

not until it is time for the court to consider the final certification of the class.”19 For this reason,

Defendants’ arguments about the sufficiency of Plaintiffs’ declarations are likewise premature. They

are also unfounded. The fact that Plaintiffs’ declarations “include similar statements regarding

[Defendants’] alleged failure to compensate [salaried UREs] for overtime hours is not surprising in

light of the fact that they are alleging the existence of a common illegal practice.”20 And, contrary to


16 O’Connor v. Oakhurst Dairy, No. 2:14-CV-00192-NT, 2015 WL 2452678, at *3 (D. Me. May 22, 2015) (rejecting
that “individualized factual investigation” that exemptions required made notice improper, noting employer
would “have the opportunity to re-raise these defenses through a motion to decertify the collective action,”
and providing that “at this first stage these defenses do not defeat conditional certification) (citing Garcia v.
Freedom Mortg. Corp., No. 09–2668, 2009 WL 3754070, at *5 (D.N.J. Nov.2, 2009) (“[T]he outside sales and
administrative exemptions lend themselves to efficient resolution during discovery and stage two
certification.”); Roberts v. TJX Companies, Inc., No. 13-CV-13142-ADB, 2017 WL 1217114, at *4 (D. Mass. Mar.
31, 2017) (“For purposes of conditional certification, the Court need not make a determination as to whether
management was or was not the primary duty of the putative plaintiffs.”) (citing Indergit v. Rite Aid Corp., Nos.
08-9361, 08-11364, 2010 WL 2465488, at *9 (S.D.N.Y. June 16, 2010) (deciding not to credit Defendant's
argument that the fact-intensive nature of primary duty inquiry precludes FLSA collective action because it
would mean that “no FLSA action that is premised upon an alleged misclassification under the executive
exemption could be resolved through the collective action process, thereby defeating the stated purpose of the
FLSA and wasting judicial resources by requiring courts to consider each individual plaintiff's claims in a
separate lawsuit.”).
17 Resp., p. 2.
18
   See Pineda, 2019 WL 3754015, at *8 (D. Mass. Aug. 8, 2019) (defendants could not argue that Motor Carrier
Act exemption defeated commonality when they failed to plead the exemption as an affirmative defense and
had thus waived the argument); Lemieux v. City of Holyoke, 641 F. Supp. 2d 60, 64 (D. Mass. 2009) (“The First
Circuit … decided over sixty years ago that an FLSA exemption … must be asserted affirmatively.” quoting
Schmidtke v. Conesa, 141 F.2d 643, 635 (1st Cir. 1944)).
19 Davine v. Golub Corp., No. 14-30136-MGM, 2015 WL 1387922, at *3 (D. Mass. Mar. 25, 2015) (rejecting

defendants’ argument that plaintiffs’ declarations to support step one notice were uniform and conclusory).
20 Guzelgurgenli v. Prime Time Specials Inc., 883 F. Supp . 2d 340, 352 (E.D.N.Y. 2012); Bollinger v. Residential Capital,

LLC, 761 F. Supp. 2d 1114, 1120 (W.D. Wash. 2011); In re Wells Fargo Home Mortg. Overtime Pay Litig., 527 F.
Supp. 2d 1053, 1060–61 (N.D. Cal. 2007) (granting notice to nationwide group of Home Mortgage Consultants
based on plaintiffs’ declarations that represented “a very small portion of the full range of HMCs and Wells


                                                            5
          Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 7 of 16



Defendants’ claims, Plaintiffs’ declarations explain how they acquired knowledge of the common

duties and policies applicable to Defendants’ other UREs during their employment—through direct

communication, physical observation, and by and attending trainings with other UREs.21


        C.       Plaintiffs Have Satisfied the Minimal Evidentiary Showing Required for
                 Notice.

        As Judge Hornby explained in Prescott, at the first step of conditional certification, the Court

        determines whether notice should be given to potential collective action members and
        usually occurs early in a case, before substantial discovery, “based only on the
        pleadings and any affidavits which have been submitted.” At the first stage, the
        plaintiff “has the burden of showing a ‘reasonable basis’ for [her] claim that there are
        other similarly situated employees.” In other words, the plaintiff must make “a modest
        factual showing” that she and other employees, with similar but not necessarily
        identical jobs, suffered from a common unlawful policy or plan. The standard at the
        initial stage has been called “not particularly stringent,” “fairly lenient,” “flexib[le],”
        “not heavy,” and “less stringent than that for joinder under Rule 20(a) or for separate
        trials under 42(b).” Under this “fairly lenient” standard, the initial stage analysis
        “typically results in ‘conditional certification’” of a collective action.22

Notice is warranted here because Plaintiffs’ allegations—corroborated by Plaintiffs’ three declarations,

Defendants’ UM Policy, Defendants’ job descriptions, accreditation guidelines, and Defendants’ own

declarations—show that the “proposed plaintiffs are similarly situated … with respect to their

allegations that the law has been violated.”23 Courts in this district “regularly grant conditional


Fargo locations, and [were] nearly identical in terms of language and substance” despite defendant raising
“substantial issues regarding the reliability of these declarations” because the declarations nevertheless satisfied
the lenient first stage standard by alleging that all HMCS were paid pursuant to common plan and that there
was a significant degree of commonality among the class members).
21 Costello v. Kohl's Illinois, Inc., No. 1:13-CV-1359-GHW, 2014 WL 4377931, at *5 (S.D.N.Y. Sept. 4, 2014)

(granting notice based on sworn testimony that was based on observations and discussions with the stores they
worked and communications with other assistant managers at meetings).
22
   Prescott, 729 F. Supp. 2d at 364 (D. Me. 2010) (internal citations omitted); see also Roberts, 2017 WL 1217114,
at *3 (D. Mass. Mar. 31, 2017) (“Here, at the first stage, the Court need only make a “preliminary finding” as
to whether the named plaintiffs are similarly situated as to other potential plaintiffs. The standard for the
preliminary showing is lenient, and “[a]t this stage, courts do not need to make any findings of fact with respect
to contradictory evidence presented by the parties or make any credibility determinations with respect to the
evidence presented.”’) (citations omitted).
23 Roberts, 2017 WL 1217114, at *6 (D. Mass. Mar. 31, 2017) (““[T]he focus of this Court’s inquiry at this point

in considering conditional certification is “not on whether there has been an actual violation of law but rather
on whether the proposed plaintiffs are similarly situated ... with respect to their allegations that the law has been


                                                         6
          Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 8 of 16



certification based on similar factual materials.”24

                 1.       Defendants’ Salaried UREs are Similarly Situated

        While Defendants do not dispute that all UREs under its various job titles perform utilization

reviews by using guidelines to approve requests for coverage of medical and/or behavioral health

services and treatment, it lards its response with irrelevant facts about the various products Defendants

offer and the types of members that use those products.25 But under the job duties analysis applied in

this Circuit, courts “routinely grant certification where the proposed class members’ job titles or duties

are not exactly the same, as long as they are similar.”26 As a result, “some variation in the Plaintiff’s

specific job duties will not destroy a similarly situated designation at this stage of the litigation.”27

        The declarations submitted by Plaintiffs are sufficient to carry Plaintiffs’ burden. The three

sworn declarations explain that Plaintiffs and other UREs:


    •   Perform similar non-clinical utilization review work consisting of determining whether
        to approve health insurance benefit requests based on whether requisite criteria were

violated.”); Id. (“Even more instructive, perhaps, is the fact that many courts in this Circuit have similarly
applied a relatively lenient standard for conditional FLSA certification.”) (citing Cunha v. Avis Budget Car Rental,
LLC, No. 16-10545, 2016 WL 6304432, at *3 (D. Mass. Oct. 26, 2016) (finding that plaintiff “has shown that
damage managers at Avis are all classified as salaried employees who are exempt from overtime under FLSA
[and] [t]hat alone may be sufficient to issue notice”).
24 Dyse v. HealthAll Consulting, No. 1:19-CV-10704-PBS, 2020 WL 62121, at *3 (D. Mass. Jan. 7, 2020) (citing

Romero v. Clean Harbors Surface Rentals USA, Inc., 368 F. Supp. 3d 152, 163–64 (D. Mass. 2019), opinion clarified
by 404 F.Supp.3d 529 (D. Mass. 2019) (allowing conditional certification on the bases of four declarations
stating that workers did not receive overtime pay as the result of a standard company practice); Rossello v. Avon
Prod., Inc., No. CIV. 14-1815 JAG, 2015 WL 5693018, at *2 (D.P.R. Sept. 28, 2015) (granting notice based on
three declarations and job descriptions sufficient to establish Plaintiff’s “light burden” that all employees had
“similar (not identical) job duties); Kane v. Gage Merch. Servs., Inc., 138 F. Supp. 2d 212, 215 (D. Mass. 2001)
(“The record thus suggests that the Defendants had a policy of treating at least some of a discrete class of
employees (i.e. Crew Coordinators) as exempt from the FLSA overtime requirements. That showing is
sufficient for this Court to determine that a ‘similarly situated’ group of potential plaintiffs exists given the
adopted lenient standard for court-facilitated notice.”).
25
   See e.g., Resp., pp. 3, 20.
26 Lichy v. Centerline Commc’ns LLC, No. 15-CV-13339-ADB, 2018 WL 1524534, at *3 (D. Mass. Mar. 28, 2018)

(collecting cases).
27 Deakin v. Magellan Health, 328 F.R.D. 427, 433 (D.N.M. 2018)(explaining that “some variation in the Plaintiff’s

specific job duties will not destroy a similarly situated designation at this stage of the litigation.”) (citation
omitted).


                                                         7
          Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 9 of 16



         present in a health plan member’s clinical information (“Utilization Review Work”).28
     •   Do not provide medical care in a clinical setting or provide direct medical care to
         members, but instead apply Defendants’ practices, procedures, guidelines, and criteria
         for the approval of treatment or services on a remote basis or in a call center
         environment.29
     •   Receive training on how to use Defendants’ procedures, guidelines and criteria to
         perform their job duties, could not deviate from those guidelines in any meaningful
         way, and under no circumstances had the authority to deny a member’s request for
         service or treatment.30


The declarations also demonstrate that UREs all performed the same non-clinical work regardless

of arbitrary job title assigned or whether they were licensed as an LPN, RN or held another

certification from a state licensing board.31

         Defendants’ own declarations corroborate Plaintiffs’ claims that salaried UREs (1)

perform the same core utilization review job functions;32 (2) use standardized guidelines and tools

to determination whether requested services and care are medically necessary;33 (3) do not have

the authority to deny claims based on medical necessity but must instead consult with a supervisor

or medical director;34 and (4) are paid a salary, classified as exempt, and denied overtime pay. 35 For

example, Defendants’ declarations show that UREs’ common job duties includes participating in


28 ECF 27-1, Ex. B, ¶ 2; ECF 27-1, Ex. C, ¶ 2; ECF 27-1, Ex. D, ¶ 2; see also ECF 27-1, Ex. G, p.1 (“Tufts
Health Public Plans utilizes criteria to determine the appropriateness of services requested.
29 ECF No. 27-1, Ex. B, ¶¶ 4, 6, 7; ECF No. 27-1, Ex. C, ¶¶ 4-6; ECF No. 27-1, Ex. D, ¶¶ 4-6; see also ECF

No. 27-1, Ex. G (“Tufts Health Public Plans has established policies and procedures that govern the utilization
review management (UM) program.”
30 ECF 27-1, Ex. B, ¶ 6; ECF 27-1, Ex. C, ¶ 5; ECF 27-1, Ex. D, ¶ 5; see also Exhibit G (“Only qualified, licensed

physicians with the appropriate clinical expertise make decisions to deny coverage.”).
31 ECF No. 21-7, Ex. B, ¶¶ 3, 5; ECF No. 21-7, Ex. C, ¶ 3; ECF No., 21-7, Ex. D, ¶ 3 see also ECF No. 21-7,

Ex. E, p. 6 (“P-HUM 10(a): An LPN/LVN meets the URAC definition of health professional and this licensure
category may conduct initial clinical review.”).
32 Resp., ECF 37-1, Ex. 1, ¶ 3; ECF No. 37-2, Ex. 2, ¶¶ 5-6; ECF No. 37-3, Ex. 3, ¶¶ 4-5; ECF No. 37-4, Ex.

4, ¶¶ 6-7; ECF No. 37-5, Ex. 5, ¶¶ 6-7; ECF No. 37-6, Ex. 6, ¶¶ 4; ECF No. 37-7, Ex. 7, ¶¶ 6-7.
33 Resp., ECF 37-1, Ex. 1, ¶¶ 5, 8; ECF No. 37-2, Ex. 2, ¶ 7; ECF No. 37-3, Ex. 3, ¶ 5; ECF No. 37-4, Ex. 4, ¶

7; ECF No. 37-5, Ex. 5, ¶ 9; ECF No. 37-6, Ex. 6, ¶ 6.
34 Resp., ECF 37-1, Ex. 1, ¶ 10; ECF No. 37-2, Ex. 2, ¶ 12; ECF No. 37-3, Ex. 3, ¶ 7; ECF No. 37-4, Ex. 4, ¶

10; ECF No. 37-5, Ex. 5, ¶ 15; ECF No. 37-6, Ex. 6, ¶ 7.
35 Resp., ECF 37-1, Ex. 1, ¶ 11; ECF No. 37-2, Ex. 2, ¶ 17; ECF No. 37-5, Ex. 5, ¶ 22; ECF No. 37-6, Ex. 6,

¶ 13; ECF No. 37-7, Ex. 7, ¶ 15.


                                                        8
         Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 10 of 16



weekly “rounds”—conference calls—where they discuss utilization reviews with physicians36 and

using Defendants’ Interqual software program to perform utilization reviews.37 Thus, the

declarations show that UREs are performing similar job duties using the same tools, and support

Plaintiffs’ Motion for Step-One Notice.


        Defendants’ job descriptions also confirm that no one particular college degree in a

specific field is required to perform the utilization review duties performed by UREs.38

Defendants’ own UM Policy identifies “policies and procedures” followed by Defendants’ UREs

in performing their utilization review work, including policies on “decision timeliness,” “internal

data-gathering consistency,” and “decision making accountability compared with evidence-based

UM criteria and guidelines.”39 It also establishes that Defendants’ “Department managers monitor

[UREs] compliance with these policies to ensure they are consistently met.”40 The UM Policy

corroborates that “only qualified, licensed physicians… make decisions to deny coverage.”41 And

Defendants’ UM Policy is consistent with the accreditation requirements set by the Utilization

Review Accreditation Commission, which state that the “standard prerequisite for utilization

review work… is LPN level credentials” and that UREs “may approve requests… that meet

clinical review criteria, but must refer requests that do not meet clinical review criteria to peer

clinical review.”42


        The declarations, job descriptions, UM Policy, accreditation standards and even

Defendants’ own declarations show that all salaried UREs perform similar job duties following


36 Resp., ECF 37-1, Ex. 1, ¶ 7; ECF No. 37-2, Ex. 2, ¶ 13; ECF No. 37-3, Ex. 3, ¶ 10; ECF No. 37-4, Ex. 4, ¶
13.
37 Resp., ECF 37-1, Ex. 1, ¶ 8; ECF No. 37-3, Ex. 3, ¶ 5; ECF No. 37-6, Ex. 6, ¶ 6.
38 See ECF 27-1, Grp. Ex. A, pp. 5, 8, 11, 14, 23, 28, 30, 32, 35.
39 ECF 27-1, Ex. G, p. 1.
40 Id.
41 Id.
42 ECF 27-1, Ex. E, pp. 5-6.




                                                     9
         Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 11 of 16



the same policies and procedures under the same pay scheme that denied them overtime.

                 2.       Plaintiffs Identify a Common Policy or Plan

        Plaintiffs’ evidence shows that salaried UREs worked over 40 hours per workweek43,

performed their non-clinical utilization review work in strict adherence with Defendants’ guidelines

and policies, and were subjected to a misclassification scheme alleged to violate the FLSA. While

Defendants claim that classifying all positions as exempt is insufficient “as a matter of law to establish

[Plaintiffs and putative opt-ins] are ‘similarly situated,’”44 courts in this district and around the country

routinely hold that a uniform classification of employees as exempt is a common policy sufficient to

warrant notice.45 Moreover, Defendants’ argument is a straw man because in addition to the uniform

classification, Plaintiffs also show that UREs perform similar job duties under the same guidelines and

procedures while working more than forty (40) hours per week without overtime. The declarations

from opt-in Plaintiffs—as well Defendants’ job descriptions for UREs in multiple states46—are

sufficient to support conditional certification at this stage.

                 3.       Defendants Do Not Address On-Point Utilization Review & Managed Care
                          Cases And Instead Cite to Inapposite Case Law
        Courts routinely permit issuance of opt-in notice to groups of utilization review and other


43 ECF No. 27-1, Ex. B, ¶ 9; ECF No. 27-1, Ex. C, ¶ 8; ECF No. 27-1, Ex. D, ¶ 8.
44 Response, p. 18.
45 Cunha, 2016 WL 6304432, at *3 (D. Mass. Oct. 26, 2016) (finding that plaintiff “has shown that damage

managers at Avis are all classified as salaried employees who are exempt from overtime under FLSA [and] [t]hat
alone may be sufficient to issue notice”); Kane, 138 F. Supp. 2d at 215 (D. Mass. 2001) (“The record thus
suggests that the Defendants had a policy of treating at least some of a discrete class of employees (i.e. Crew
Coordinators) as exempt from the FLSA overtime requirements. That showing is sufficient for this Court to
determine that a ‘similarly situated’ group of potential plaintiffs exists given the adopted lenient standard for
court-facilitated notice.”); Randolph v. Centene Mgmt. Co., No. C14-5730 2015 WL 2062609, at *3 (W.D. Wash.
May 4, 2015) (rejecting argument plaintiff did not identify a “single decision, policy, or plan” where plaintiff
plainly alleged that employer had “a common policy of classifying case managers as exempt employees and
denying them overtime compensation in violation of the FLSA.”); Alvarez v. IBM Restaurants Inc., 839 F. Supp.
2d 580, 585–86 (E.D.N.Y. 2012) (“A policy that requires employees to work overtime without compensation
certainly qualifies as a common policy or plan under the FLSA.”).
46 See e.g. ECF 27-1, Exhibit A, pp. 21-23 (providing job descriptions for URE positions in Massachusetts and

Rhode Island).


                                                       10
         Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 12 of 16



workers in the managed care industry and reject the arguments made by Defendants.47 The alleged

variation between URE positions claimed by Defendants does not impact this Court’s analysis at step

one.48 Courts also reject Defendants’ argument that potential differences in the amount of discretion

exercised by employees precludes certification at the first stage49—and even later, at step two.50 After


47 Deakin, 328 F.R.D. at 433 (rejecting defendants’ argument that the jobs in the class definition “differ across
the nation in numerous ways, including by specialty, management group, level of responsibility over other
employees, educational requirements, experience requirements, location, and unique customer contract” and
granting conditional certification to 36 job titles in employer’s “Care Management” job family based on
declarations from employees in five states); Ruggles v. WellPoint, Inc., 591 F. Supp. 2d 150, 163 (N.D.N.Y. 2008)
(granting conditional certification of a nationwide group of approximately 500 utilization review nurses, medical
management nurses, and case management nurses after rejecting defendant’s argument that variances in job
duties should prevent certification); Schroeder, 2012 WL 5931886, at *4; Jackson v. Superior Healthplan, Inc., No.
3:15-CV-3125-L, 2016 WL 7971332, at *7 (N.D. Tex. Nov. 7, 2016); Randolph, 2015 WL 2062609, at *4.
48 See e.g. Schroeder, 2012 WL 5931886, at *7 (rejecting argument that differences in job duties; different goals in

applying guidelines before or after care is provided; locations worked; licensure requirements; management;
production standards; workloads; and guidelines did not preclude conditional certification of group of
employees classified as exempt under various job titles performed the same basic managed care functions and
did not provide traditional medical care).
49 Lewis v. Epic Sys. Corp., No. 15-CV-82, 2016 WL 5947353, at *4 (W.D. Wis. Oct. 13, 2016) (rejecting argument

that fact that plaintiffs had different primary duties because they exercised different levels of discretion and
independent judgment, granting notice to companywide group of technical writers, and noting that the court
had repeatedly “rejection the notion that individualized differences preclude conditional certification at the first
stage of the conditional certification analysis.”) (collecting cases); Allen v. Hartford Fire Ins. Co., No. 6:16-cv-
1603, 2017 WL 3701139, at *1 (M.D. Fla. Aug. 25, 2017) (rejecting arguments that differences in job titles and
“distinct levels of discretion and independent judgment of “insurance analysts” employed under 41 job titles
should preclude certification); Clinton v. Gov’t Employees Ins. Co., No. 2:16CV430, 2017 WL 3025558, at *3 (E.D.
Va. July 14, 2017) (rejecting defendant’s argument that Plaintiffs were not similarly situated “because each
employee exercised varying levels of discretion and independent judgment and were subject to varying degrees
of supervision,” providing that “individual differences among Plaintiffs as to the exercise of discretion and the
extent to which they were supervised are immaterial at this stage in the certification process.”); Diller v. Sunoco
Logistics Partners Operations., G.P., L.L.C., No. 05-3693, 2006 WL 8450765, at *4 (S.D. Tex. May 5, 2006) (“While
determining the application of the administrative exemption may in some cases require a ‘case by case’ review
of the employee’s degree of discretion and independent judgment, as argued by Sunoco, in this case the
potential need for individual assessment does not weigh against notification. At this juncture, plaintiffs need
only make “substantial allegations that the putative class members were together the victims of a single decision,
policy, or plan.”) (internal punctuation and citations omitted); Green v. Harbor Freight Tools USA, Inc., No. 09-
CV-2380-, 2010 WL 11435190, at *5 (D. Kan. Aug. 17, 2010) (rejecting argument that the “amount of discretion
exercised in performing managerial responsibilities” due to differences in “volume of inventory in each store,
the number of staff available and the manager’s ability to delegate” made notice inappropriate and holding that
issue was “premature” and that the issue would be “fully addressed” at the second stage of certification).
50 Hardesty v. Kroger Co., No. 1:16-CV-298, 2018 WL 4680801, at *6 (S.D. Ohio Sept. 28, 2018) (denying

decertification in case where recruiters “provided inconsistent testimony pertaining to a key issue in the
Administrative Exemption analysis: whether (and how much) discretion they exercised in performing their
duties,” because “unlike Rule 23, plaintiffs are similarly situated for purposes of the FLSA when “their claims
[are] unified by common theories of defendants' statutory violations, even if the proofs of these theories are
inevitably individualized and distinct.”) (emphasis in original)


                                                        11
         Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 13 of 16



discovery, if the alleged “differences between the different [UREs] prove so significant that their

claims cannot be decided as a class, [Defendants]] may ask the Court to decertify the class or the class

may be divided into subclasses.”51


        In their Response, Defendants cite to cases in which district courts have denied step-one

notice. But those cases have no application here because they (1) relied on significantly less evidence

that Plaintiffs’ evidentiary showing;52 (2) were decided outside of the managed care context;53 or (3)

involved off-the-clock claims.54 In granting notice to approximately 500 utilization review, medical

management, and case management employees, a New York district court explained, “Plaintiffs’

burden is minimal because the determination that the parties are similarly situated is merely a


51 Schroeder, 2012 WL 5931886, at *8.
52 Brown v. Barnes & Noble, Inc., 252 F. Supp. 3d 255, 264 (S.D.N.Y. 2017) (denying notice where plaintiffs failed
to allege that defendant trained them in non-exempt work, job description failed to reference non-exempt work,
and declarations submitted failed to address whether they performed managerial duties in case involving
executive exemption); Barfield v. New York City Health & Hospitals Corp., No. 05 Civ. 6319, 2005 WL
3098730, at *1 (denying notice where plaintiff submitted one declaration providing that there was a “wide
spread practice of referral nurses sign up through multiple agencies, and no evidence whatsoever that this is
pursuant to a policy of either [of the Defendants].”); Guess v. U.S. Bancorp, No. 06-07535-JF, 2008 WL 544475,
at *3-4 (N.D. Cal. Feb. 26, 2008) (denying conditional certification where plaintiffs evidence only consisted of
Plaintiff's own declarations, based on his own persona understanding and belief that, "the duties,
responsibilities, and compensation agreements of all Financial Representatives employed by [Defendant] were
substantially similar” to his own; and Plaintiff's counsel's declaration based on his "personal knowledge of the
case, information shared with him by colleagues and information garnered through job descriptions posted on
Defendant's website."); Romero v. H.B. Auto. Grp., Inc., No. 11-CV-386, 2012 WL 1514810, at *10 (S.D.N.Y.
May 1, 2012) (denying notice where the plaintiff had access to the defendants' pay records, but did “not make
any showing about a widespread failure to pay minimum wage based on [those] pay records, “and instead relied
solely on “allegations made on knowledge and belief”).
53 Burns v. City of Holyoke, 881 F. Supp. 2d 232, 234 (D. Mass. 2012) (affidavit of two police officers insufficient

to grant notice to class consisting of “clerical workers, inspectors and code enforcers, police dispatchers,
medical technicians, and maintenance employees” where plaintiff provided no information "concerning the
respective duties or responsibilities of class members or whether they work under similar supervision or
management,”).
54 Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 945 (W.D. Ark. 2003) (denying conditional certification

in case where plaintiff sought notice to approximately 8,000 plaintiffs in stores across the country allegedly
subjected to off-the-clock work because plaintiffs had different supervisors giving them different input as to
off-the-clock work); Diaz v. Elecs. Boutique of Am., Inc., 04-CV-0840E(Sr), 2005 U.S. Dist. LEXIS 30382, at *14-
*17 (W.D.N.Y. Oct. 13, 2005)
(allegations of one assistant manager’s overtime practices insufficient to suggest that all were subject to same
unlawful off-the-clock policy where plaintiffs had only alleged that "overtime must be approved and thus,
[Defendant] had a policy of not paying for overtime work.”);


                                                        12
         Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 14 of 16



preliminary one that may be modified or reversed at the second stage.”55 Therefore, the Court should

grant Plaintiffs’ Motion for Step-One Notice and conditionally certify the proposed collective.

        D.       The Court Should Adopt Plaintiffs’ Proposed Notice Program.


        Although an FLSA notice is authorized by the Court, it is a communication from Plaintiffs

and Plaintiffs’ Counsel to putative Collective Action Members.56 Therefore, “absent reasonable

objections by either the defendant or the Court, plaintiffs should be allowed to use the language of

their choice in drafting the notice.”57 Defendants seek to add additional language to the Notice that

Defendants dispute the claims in the lawsuit.58 But such language is duplicative and unnecessary

because Plaintiffs’ Notice already states that “Tufts denies the allegations in the lawsuit.”59 Defendants’

proposed paragraph will just make the Notice longer without adding new and necessary information.

        The Court should also reject Defendants’ attempts to insert language in the Notice that opt-

in Plaintiffs will have to travel to Boston for depositions and that they will have to produce their social

media accounts, “potentially at [their] own expense,” since such discovery issues will be negotiated by

counsel or decided by the Court once discovery commences and Defendants’ proposed outcomes,

while possible, are “far from certain, and therefore should not, on balance be included in the Notice.”60

Likewise, the location of the depositions will depend on the location of the opt-in plaintiffs and their

ability to travel. It is possible that the Parties will negotiate to take the depositions of opt-in plaintiffs

and relevant witnesses, including Defendants’ supervisory employees or Rule 30(b)(6) witnesses, in


55 Ruggles, 591 F. Supp. 2d at 163.
56 King v. ITT Cont’l Baking Co., No. 84 C 3410, 1986 WL 2628, at *3 (N.D. Ill. Feb. 13, 1986); Gipson v. S.W. Bell
Tel. Co., No. 08-CV-2017 EFM/DJW, 2009 WL 1044941, at *4 (D. Kan. Apr. 20, 2009) (“[T]he Court should
refrain from altering a plaintiff ’s proposed notice unless doing so is necessary.”).
57 King, 1986 WL 2628, at *3 (emphasis added).
58 Resp., p. 27.
59 ECF No. 27-1, Ex. F.
60
   Dilonez v. Fox Linen Serv. Inc., 35 F. Supp. 3d 247, 256 (E.D.N.Y. July 25, 2014) (rejecting defendants’
request to include potential discovery inquiries about immigration status in the Notice and recognizing the in
terrorem effect such language, as well as language about potential costs and counterclaims, imposes).


                                                        13
          Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 15 of 16



locations that are more convenient for the Parties and the deponents. Therefore, the Court should

limit any mention of discovery obligations in the Notice to include only “neutral, non-technical

language” that opt-in plaintiffs may have to provide documents or answer written questions about

their employment and reject Defendants’ proposed language identifying specific documents that must

be produced or specific deposition locations.


         The Court should also permit notice by email and text message because “in today’s mobile

society those methods of communication may offer a more reliable means of reaching an

individual even if that individual is away from home or has moved.”61 “Justice is most readily served

by notice reaching the largest number of potential plaintiffs.”62 The Court should order the production

of mailing addresses, phone numbers and personal email addresses for current and former employees

because multiple methods of communication increase the chances of putative Opt-ins receiving the

Notice, and the need to contact putative Collective Action Members outweighs the privacy rights that

Defendants allegedly seek to protect.63 Defendants should have to produce employees’ personal email

addresses, to the extent they are in Defendants’ possession, because sending current employees Notice

via their Tufts email address may cause confusion about the source of the Notice. Likewise, current

employees may fear retaliation if they join or communicate about the lawsuit via their work email

account. And if Defendants produce work email addresses, former employees who no longer have

access to their Tufts’ email accounts would not receive the email notice, despite their eligibility to


61 Calvillo v. Bull Rogers, Inc., 267 F. Supp. 3d 1307, 1315 (D.N.M. 2017); Regan v. City of Hanahan, 2017 WL
1386334, 2:16-cv-1077, at *3 (D.S.C. Apr. 17, 2017) ("Mail, email and text message notice is reasonable because,
in today's mobile society, individuals are likely to retain their mobile numbers and email addresses even when
they move.").
62
   Simmons v. Enter. Holdings, Inc., No. 4:10-cv-625, 2011 WL 1304732, at *2 (E.D. Mo. Apr. 6, 2011).
63 Girolamo v. Cmty. Physical Therapy & Assocs., Ltd., No. 15 C 2361, 2016 WL 3693426, at *5 (N.D. Ill. July 12,

2016) (requiring production of names, addresses, email addresses and phone numbers) (citing Acevedo v. Ace
Coffee Bar, Inc., 248 F.R.D. 550, 554 (N.D. Ill. 2008) (“Plaintiffs' request for the contact information of similarly
situated employees also outweighs the privacy rights of such potential plaintiffs. Due process requires an
opportunity to discover this information at the present stage of litigation, and such due process rights are more
compelling than the privacy rights of potential plaintiffs' addresses and phone numbers.”)


                                                        14
         Case 1:19-cv-11876-FDS Document 43 Filed 02/14/20 Page 16 of 16



participate in the lawsuit. 64

        Finally, given the “salutary purpose of notice in collective actions,”65 the Court should grant

Plaintiffs’ request to issue a reminder notice through mail, email, and text message.66

CONCLUSION

        For these reasons, the Court should follow the commonly accepted two-step FLSA notice

procedure, grant Plaintiffs’ Motion for Step-One Notice and authorize issuance of Plaintiffs’ proposed

form of Notice.

                                                     Respectfully submitted,
Dated: February 14, 2020                             /s/Sarah J. Arendt
                                                     One of Plaintiffs’ Counsel




                                  CERTIFICATE OF SERVICE
        I hereby certify that on February 14, 2020, a copy of this document was filed on all counsel
of records through the Court’s ECF system and served in accordance with the Federal Rules of Civil
Procedure.



                                                     /s/Sarah J. Arendt
                                                     Sarah J. Arendt


64 Burns v. Chesapeake Energy, Inc., 2017 WL 1842937, at *9 (W.D. Tex. Mar. 14, 2017) (“Nor is there a valid
reason why the parties should not agree to e-mail notice in the year 2017.”); Page v. Crescent Directional Drilling,
L.P., 2015 WL 12660425, at *3 (W.D. Tex. Dec. 10, 2015) (“‘[E]mail is not the waive of the future; [it] is the
wave of the last decade and a half’”)(internal citations omitted).
65 Meyer v. Panera Bread Co., 344 F. Supp. 3d 193, 214 (D.D.C. 2018) (internal citations omitted).
66 Camp v. Bimbo Bakeries USA, Inc., No. 18-cv-378-SM, 2019 WL 440567, at *5 (D.N.H. Feb. 4, 2019)

(authorizing reminder notice to be sent by regular mail, email, and text message to non-responsive putative
opt-ins 45 days after initial mailing); Diaz v. Ne3w York Paving Inc., 340 F. Supp. 3d 372, 387 (S.D.N.Y. 2018)
(granting reminder notice to be issued 21 days before opt-in deadline); Lapan v. Dick's Sporting Goods, Inc., No.
1:13-CV-11390-R, 2015 WL 8664204, at *4 (D. Mass. Dec. 11, 2015) (authorizing reminder notice 30 days
before the end of the claims period to any class member who had not returned a Claim Form on that date.);
Sanchez v. Sephora USA Inc., No. 11-03396 SBA, 2012 WL 2945753, at *6 (N.D. Cal. July 18, 2012) ([“C]ourts
have recognized that a second notice or reminder is appropriate in an FLSA action since the individual is not
part of the class unless he or she opts-in.”).


                                                        15
